UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-2068


JOHN J. BOWMAN, JR.,

                       Plaintiff – Appellant,

          v.

ANYA KOVSLEK; JOEL ZIEGLER; G. ESPARZA; ROBERT TRYBUS;
JEFFREY DURANKO; ROBERT ROFF; MATTHEW GEYER; ERIC ELZA;
DANE ZIMMERMAN; BRIAN CALLIHAN; VERONICA FERNANDEZ; KENNY
ADAMS; D. SHAW,

                       Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:10-cv-00106-IMK-JSK)


Submitted:   December 15, 2011             Decided:   December 19, 2011


Before GREGORY, SHEDD, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John J. Bowman, Jr., Appellant Pro Se. Alan McGonigal, Assistant
United States Attorney, Wheeling, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               John   J.      Bowman   appeals      the   district       court’s    order

adopting the recommendation of the magistrate judge and denying

relief on his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

We   have      reviewed       the   record    and    find   no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      Bowman       v.    Kovslek,      No.   1:10-cv-00106-IMK-JSK         (N.D.W.

Va., Aug. 22, 2011).             We dispense with oral argument because the

facts    and    legal      contentions       are    adequately     presented       in   the

materials       before     the      court    and    argument     would    not   aid     the

decisional process.



                                                                                AFFIRMED




                                              2